Citation Nr: 1227709	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  99-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability caused by Department of Veterans Affairs (VA) surgical treatment in June 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1993 to May 1995. 

This matter arises from a March 1999 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal.  Jurisdiction over the Veteran's claims folder was subsequently transferred to the St. Petersburg, Florida, RO.

The matter was appealed to the Board, who, in November 2000, remanded the matter to the RO for additional development.  

The appeal was then returned to the Board in August 2005, and the Board denied the claim.  

The Veteran appealed the Board's August 2005 decision to the United States Court of Appeals for Veterans Claims ("Court").  In November 2006, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand ("Joint Motion").  An Order of the Court dated that same month granted the motion and vacated the Board's August 2005 decision.  The Court then remanded this matter to the Board for compliance with the instructions in the Joint Motion.  

In July 2007, the Board again remanded this matter to the RO for further development in accordance with the Joint Motion.  See Stegall, 11 Vet. App. at 268; see also Dyment, 13 Vet. App. at 141. 

The case was then returned to the Board in January 2009.  The Board again denied the Veteran's claim.

The Veteran appealed the Board's January 2009 decision to the Court.  In a November 2011 panel decision, the Court vacated the Board's January 2009 decision and remanded the matter to the Board for compliance with the instructions in the Court decision.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  The case has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  Since her June 1998 VA breast reduction surgery, the Veteran has developed an additional disability of neuralgia of the breast.

2.  The evidence of record demonstrates that the Veteran's neuralgia of the breast was incurred as a result of a VA breast reduction surgery in June 1998.

3.  The competent evidence shows that the Veteran's neuralgia of the breast was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.

4.  Prior to the June 1998 surgery, the Veteran was not informed about the specific potential post-surgical risk of neuralgia of the breast; however, it is found that the Veteran did provide informed consent to the June 1998 surgery because the lack of information regarding the neuralgia risk was a minor, immaterial deviation from the informed consent requirements, as a reasonable person in similar circumstances would have proceeded with the breast reduction surgery even if informed of the risk of neuralgia of the breast. 

5.  The additional disability of neuralgia of the breast was a foreseeable risk of the June 1998 surgery.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an additional disability caused by June 1998 VA surgical treatment have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

A. The Duty to Notify

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2004, February 2005, July 2007, and April 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  Letters dated in April 2008 and June 2008 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should her claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

These notice letters were not provided prior to the initial RO adjudication of the Veteran's claim in March 1999.  However, since providing the notice letters, the RO has gone back and readjudicated the Veteran's claim in the March 2005 and June 2008 Supplemental Statements of the Case (SSOCs).  This is important to point out because if, as here, there was no VCAA notice provided prior to the initial adjudication of the claim, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of her claim.  In other words, this timing error in the provision of the notices is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

B. The Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination and medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and post-service VA and private treatment records, to include the June 1998 surgical treatment records, have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board notes that, in a December 2008 brief, the Veteran's service representative requested that VA hospital quality assurance reports be obtained to support the claim.  The representative noted that there was no indication that quality assurance reports existed.  Neither the Veteran nor her representative has identified any such records.  The Board notes that no identifying information concerning these records was ever submitted.  Thus, VA has no duty to assist under the VCAA concerning this matter. 

Additionally, the Veteran has been afforded VA examinations and medical opinions concerning her present claim.  As detailed below, these examinations and opinions contain findings relevant for the resolution of the issue.  As these examinations and opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of her medical history, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record that specifically refutes these findings, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these VA examinations and opinions are adequate for resolution of this case.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that when VA provides a veteran with a medical examination for the purpose of compensation benefits, the examination must be adequate.)

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. 38 U.S.C.A. § 1151 Claim

A. General Law and Regulations 

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received in November 1998; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor  deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

B. Factual Background

A review of the record shows that the Veteran underwent bilateral reduction mammoplasty at a VA hospital in June 1998.  A Request for Administration of Anesthesia and for Performance of Operations and Other Procedures noted that she was counseled as to the nature of the procedure, attendant risks involved, and expected results.  A June 2, 1998, report from the attending VA plastic surgeon noted the nature of the operation and the potential complications were discussed in great detail including as to scarring, excess skin, effects on tissue, infection, hematoma, and partial or complete NAC (nipple-areolar complex) graft loss.  The operation report noted that this was the second breast reduction surgery for the Veteran, the first one having been nine years earlier.  The June 1998 treatment note indicated that a second breast reduction surgery was required after the Veteran developed macromastia subsequent to her original breast reduction surgery, with symptoms including neck, back and shoulder pain, significant bra strapping, decreased physical activity due to the size and positions of the breasts, and low self-esteem.  There were no complications documented during the procedure.  One week after the surgery, the Veteran was noted to be doing well. 

A June 12, 1998, VA treatment report indicated that the Veteran called VA with concerns that her "nipples were falling off."  It was further noted that the VA plastic surgeon stated that sloughing of the tissue was normal and that as long as there was pink healthy tissue under it the Veteran should not be concerned. 

A December 1998 treatment report from a private physician noted the Veteran's complaints of shooting pain in her breasts.  The physician concluded that the pain was probably nerve regeneration. 

VA treatment notes dated in February 1999 reflect the Veteran's complaints of breast tenderness, which she stated began three months after her surgery.  It was noted that the Veteran was status post breast reduction with persistent neuropathic pain, but that work-ups to date had been negative. 

At her February 2003 VA examination the Veteran complained of painful breasts after her 1998 surgery.  She indicated that she had white nipple discharge.  The diagnosis was mastodynia. 

In a March 2003 letter the Veteran reported that she had a bad overall appearance of the breasts, that she was extremely sensitive to touch and cold, that she had a thick white discharge from her nipples, that she had been experiencing swelling, soreness, and rupture in one area of her nipple possibly due to a remaining suture, and that she had been informed by a private physician of possible nerve damage.  She stated that she did not experience pain after her first breast reduction surgery and that these symptoms had affected her personal life. 

A June 2003 VA examination report noted the Veteran's complaints of continued pain in her breasts, an intermittent white discharge from the nipples, and dissatisfaction with the size and shape of her nipples.  She stated that the pain in her breasts was particularly bothersome with any pressure on her skin and that she remained hypersensitive several years after her 1998 surgery.  She indicated that she had trouble with fullness in the lateral aspects of the chest wall due to excess skin and fatty tissue in that area.  On evaluation, her nipples were somewhat high in comparison to her folds.  The left nipple-areolar complex was somewhat smaller than the right.  She was very tender to palpation, more so on the left, but the surgical scars were well-healed overall.  There was an excess amount of axillary fullness secondary to skin and fat, bilaterally.  There was a small area of erythema of the inferomedial left breast, away from the surgical sites.  No nipple drainage was noted.  The examiner noted that from a purely objective standpoint the Veteran did have somewhat high-riding nipples, bilaterally, with different nipple spaces that were not significantly different.  In a subsequent addendum, the examiner described the Veteran's breast pain as neuropathic, in that there was no objective diagnostic method to test her continuous pain problem.  The examiner also concluded that there was no obvious malpractice in the Veteran's case.  The examiner indicated that the Veteran's case represented an unexpected and poor result, but that no gross malpractice could be found in the execution of the surgery. 

At her VA gynecological examination in September 2004, the Veteran reported that she was not told of possible nerve regeneration pain prior to her 1998 surgery.  She stated that she began to experience pain within three months of her surgery and described the pain as shooting.  She also described hypersensitivity from clothing, water in the shower, and air blowing on her.  It was noted that she had no actual disability, but that she was limited in sexual response, running, and any physical action that involved breast motion.  She stated her discomfort was constant.  On examination, the Veteran's breasts were fairly symmetrical, with the left being slightly larger.  The bilateral scars were well-healed.  The nipples were not exactly horizontal and were slightly pointing upward.  There was no present discharge and the nipple responded to stimulation.  It was noted that the Veteran stated she had some discharge that morning.  There was a defect in the area between the breast that was cosmetically disturbing, but the area was well healed and was possibly due to scar healing with overlap and separation.  The examiner noted that "gynecologically" the breast examination was normal, but that problems with cosmetic results and neuralgia possibly related to nerve regeneration were better addressed by plastic surgeons or neurologists. 

A January 2005 VA peripheral nerves examination report noted the Veteran's complaints of shooting pain and hypersensitivity in her breasts, with improvement on wearing a tight bra.  She stated she was not pleased with the image of her breasts and that her nipples were much too elevated and that there had not been suction of the fat tissue to the sides of the chest wall.  Sensory examination revealed increased sensitivity of the area of both breasts and around the nipples with decreased sensation to pinprick in the area of the scars.  There was no abnormality of the breast and they appeared symmetric.  The examiner concluded that the Veteran's sensory complaints were due to focal nerve damage related to her previous surgeries.  The examiner noted that it was "well known that with any kind of surgery nerves are damaged."  The examiner stated that there was diminished sensation to pinprick suggestive of interrupted nerve bodies and that the Veteran's increased sensitivity could be related to nerve regeneration.  The examiner found that there was no reason to suspect negligence or malpractice as causing the sensory changes. 

A May 2008 VA gynecological disorders and disorders of the breast examination report noted that the Veteran had complained of nerve sensitivity in the nipples, that the surgical correction of her breast reduction was not correct, and that she was unhappy with the cosmetic results.  It was noted that she had a previous breast reduction procedure in August 1989, before her active military service, and that this prior breast reduction procedure could easily explain the difficulty with any future procedures that were done.  The examiner found areas of thickening and asymmetry, bilaterally, as residuals of breast surgery.  The examiner reported that the Veteran was counseled that under normal procedures of elective surgery no absolute guarantee could ever be given regarding exact results, but that she complained of sensitive nerve pain sites in the nipple areas and unhappy cosmetic results of the breast reduction.  The examiner stated that on general visual inspection there was some asymmetry of the right breast as compared to the left, but that it was his professional opinion that the procedure result was good and well within acceptable surgical standards of care for this type of procedure. 

C. Analysis

1. Additional Disability

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b).

Applying the above facts to the aforementioned law, the Board finds that, since the Veteran's June 1998 breast reduction surgery, she has developed an additional disability of neuralgia of the breast.  This is confirmed by medical reports of record.  Additionally, the Veteran's complaints of pain and tenderness of the breast are related to the diagnosis of neuralgia.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).
2. Actual Causation

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).
Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disability of neuralgia of the breast was incurred as a result of VA treatment - namely, the VA breast reduction surgery in June 1998.  Specifically, the January 2005 VA examiner found that the Veteran's sensory complaints were due to focal nerve damage related to her previous breast reduction surgeries.  Additionally, the June 2003 VA examiner determined that the Veteran's neuralgia of the breast was a result of the June 1998 VA surgery.  Therefore, the Board finds that the Veteran's neuralgia of the breast was caused by VA treatment - namely, the June 1998 VA breast reduction surgery.  

3. Proximate Causation: Negligence

The Board will now address proximate causation.  As previously stated, the first prong of proximate causation is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address negligence in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran's neuralgia of the breast was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  Id.

The June 2003, January 2005, and May 2008 VA medical opinions of record persuasively demonstrate that there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment.  Specifically, the June 2003 VA examiner concluded that there was no obvious malpractice in the Veteran's case.  The examiner indicated that the Veteran's case represented an unexpected and poor result, but that no gross malpractice could be found in the execution of the surgery.  The January 2005 VA examiner determined that there was no reason to suspect negligence or malpractice as causing the Veteran's sensory changes.  The examiner reasoned that it was "well known that with any kind of surgery nerves are damaged."  The May 2008 VA examiner opined that the cosmetic results, including breast asymmetry, were good and were well within acceptable surgical standards of care for this type of procedure.  There are no contrary medical opinions of record, and the Veteran does not assert that VA negligently performed her surgery.  Instead, the Veteran asserts that she was not informed about the potential risks of the breast reduction surgery.  These lay arguments will be addressed in the section below.

Thus, the Board finds that the evidence of record does not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence).  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  

4. Proximate Causation: Informed Consent

As previously stated, the first prong of proximate causation is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address informed consent in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran provided informed consent to the June 1998 VA surgery.  Id.

Specifically, the available record includes a signed consent form from the Veteran in which she stated she understood the nature of the procedure, the attendant risks involved, and the expected results.  A June 2, 1998, report from the attending plastic surgeon also noted the nature of the operation and the potential complications were discussed in great detail with the Veteran.  Both of these documents do not list neuralgia of the breast or focal nerve damage as a possible risk of the breast reduction surgery.  Throughout her appeal, the Veteran has asserted that she was not specifically informed of the possible consequences of neuralgia of the breast or focal nerve damage prior to her surgery.

In this regard, the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  However, in the instant case, the Court found that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair, 25 Vet. App. at 103-4.  In other words, the presumption of regularity does not apply to generic informed consent forms, such as the one the Veteran signed prior to her June 1998 VA surgery, where there is a dispute concerning what information a doctor provided to his patient.  Id.  The Court distinguished the instant case from the case of Halcomb v. Shinseki, in that Halcomb had not addressed the evidentiary effect of a generic consent form when the scope of the advice provided was contested.  Id.; see Halcomb v. Shinseki, 23 Vet. App. 234 (2009) (holding that it cannot be presumed that a complication was not discussed simply because it was not recorded).  

The Court found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery is more probative than the claimant's statements that a specific risk of the surgery was not discussed.  Id.; see Salis v. United States, 522 F. Supp. 989, 1000 (M.D.Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact).  The Court found that this was a factual finding that must be made by the Board in the first instance based on all of the evidence in the record.  Id.; see Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010) (determining that the Board has duty to weigh and analyze all the evidence of record (citing Burger v. Brown, 5 Vet. App. 340, 342 (1993))).

In this regard, the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  Here, the Board finds that the Veteran is competent to report that she was not informed about the potential surgical risks of neuralgia of the breast and focal nerve damage, as this involves first-hand knowledge that would have been conveyed directly to her.  The Veteran was aware and engaged in the conversation with her VA physician prior to the June 1998 surgery, and therefore she is competent to testify as to what was (or was not) described.  Id.

Although the Veteran is competent, the Board must still weigh her lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's statements to be credible.  As previously stated, the June 1998 signed consent form and the report from the attending plastic surgeon include potential complications and risks of the surgery, but do not specifically list neuralgia of the breast or focal nerve damage as possible risks of the breast reduction surgery.  There is no evidence in the claims file to suggest that neuralgia of the breast or focal nerve damage was discussed with the Veteran prior to the June 1998 surgery.  Throughout her appeal, the Veteran has asserted that she was not specifically informed of the possible consequences of neuralgia of the breast or focal nerve damage prior to her VA surgery.  Thus, resolving all doubt in favor of the Veteran, the Board finds that prior to the June 1998 breast reduction surgery, the Veteran was not directly informed by her VA physician about the potential post-surgical risk of neuralgia of the breast or focal nerve damage.  38 C.F.R. § 3.361(d)(1).  

The Court, however, has held that the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105-7.  If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements.  Id. at 107; see 38 C.F.R. § 17.32.  A minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent.  The Court found that this reasonableness test is a factual finding that the Board must make in the first instance; however, the Court provided factors for the Board to consider.  McNair, 25 Vet. App. at 107-8; see Roberts, 23 Vet. App. at 423.  The Court indicated that the adjudicator must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  McNair, 25 Vet. App. at 107-8; see Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  The Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107-8.

The Board finds that given the Veteran's circumstances prior to her June 1998 surgery a reasonable person would have proceeded with the surgery even if they  had known about neuralgia being a potential complication.  Prior to the surgery, the Veteran presented with symptoms such as neck, back and shoulder pain.  She also had significant "bra strapping", decreased physical activity due to the size and position of her breast, as well as low self esteem.  The Board notes that the Veteran also complained of having intertriginous breast rash.  The Veteran sought a significant breast reduction in order to treat the above.  

The Veteran was informed that the surgical complications included infections, hematoma, partial or complete nipple areolar complex graft loss, irregular pigmentation.  In spite of these complications, the Veteran indicated her desire to proceed with the operation.  The Board notes that the reported potential surgical complications were significant and the Board also notes that the Veteran's complaints before the surgery were significant, including the pain she was experiencing.  Given the Veteran's circumstances, the Board finds that a reasonable person would have proceeded with the surgery even if neuralgia was listed as a possible consequence.  The Board notes that in June 2003, a VA examiner stated that the neuralgia of the breast was an unexpected but possible result of breast reduction.  In light of the foregoing, a reasonable person would have been willing to expose themselves to the potential surgical complications for the possibility of getting rid of or reducing the pre-surgical symptoms, especially if they had had the same surgery before and had not had any complications.

Under the circumstances of this case, a reasonable person would have found that their pre-surgery symptoms were significant and that the foreseeable risk was low, given the prior successful surgery.  As a result, a reasonable person faced with these similar pre-surgery symptoms would have proceeded with the breast reduction surgery because the benefits of the surgery outweighed any risk of neuralgia of the breast.  

Thus, VA's failure to provide information to the Veteran about the potential risk of neuralgia of the breast or focal nerve damage does not defeat a finding of informed consent, since a reasonable person faced with similar circumstances would have proceeded with the treatment.   Accordingly, the Board finds that the Veteran provided informed consent to the June 1998 VA breast reduction surgery because the lack of information regarding the neuralgia risk was a minor, immaterial deviation from the informed consent requirements, as a reasonable person in similar circumstances would have proceeded with the breast reduction surgery even if informed of the foreseeable risk of neuralgia of the breast.  38 C.F.R. § 3.361(d)(1); see McNair, 25 Vet. App. at 105-8.

Therefore, the Board finds that the Veteran provided informed consent for her June 1998 VA breast reduction surgery.  The first prong of the requirement of proximate causation has not been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  

5. Proximate Causation: Reasonably Foreseeable

The Board will now address the second prong of proximate causation.  As previously stated, the second prong of proximate causation requires that the veteran's additional disability or death was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the Veteran would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

Applying the above facts to the aforementioned law, the Board finds that neuralgia of the breast was a reasonably foreseeable event that could result from the June 1998 VA breast reduction surgery.  Id.

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In this regard, the January 2005 VA peripheral nerve examiner determined that the Veteran's residual neuralgia of the breast and focal nerve damage were reasonably foreseeable associated risks of the June 1998 procedure.  The examiner indicated that it was "well known that with any kind of surgery nerves are damaged."  Thus, it seems as though neuralgia of the breast or focal nerve damage were the types of risks that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  The claims file does not contain any other medical opinions concerning the foreseeability of the neuralgia of the breast.  Thus, there is no contrary medical opinion of record.

Therefore, the Board finds that the additional disability of neuralgia of the breast was a foreseeable risk of the June 1998 VA surgery.  The second prong of the proximate causation requirement has not been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(2).  

III. Conclusion

In summary, the evidence of record establishes that the Veteran has an additional disability of neuralgia of the breast that was caused by VA surgical treatment.  However, this additional disability was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  This additional disability was also not proximately due to VA furnishing the surgical treatment without the Veteran's informed consent.  Finally, this additional disability was a foreseeable risk of the June 1998 VA breast reduction surgery.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, for the aforementioned reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, the Veteran's appeal must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability caused by a June 1998 VA surgical treatment is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


